Citation Nr: 1412691	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that medical evidence has been associated with the Veteran's counseling, evaluation and rehabilitation folder since the decision which denied entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  There was no supplemental statement of the case issued following the association of this evidence with the claims folder.  Furthermore, there is no waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  In any event, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The Board also notes that the Veteran has perfected an appeal as to the issue of entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  On his VA Form 9 dated August 2012, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO as to this issue.  He has not yet been provided a hearing for this claim.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A.  § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a Travel Board hearing.  However, a review of the record reveals that the RO has notified the Veteran that his Travel Board hearing request has been received and is in the process of scheduling him for the hearing.  As the RO has initiated the process of scheduling the Veteran for his requested Travel Board hearing, the Board finds that remand of this matter for such is not necessary.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board observes that the RO denied the Veteran's claim of entitlement to a waiver of indebtedness originally calculated as $449.52 in a September 2007 decision.  The Veteran subsequently filed a notice of disagreement in September 2009 to the September 2007 RO decision.  As the timeliness issue has yet to be addressed by the RO, the Board refers this matter, specifically whether the Veteran's notice of disagreement to the September 2007 decision denying his claim of entitlement to a waiver of indebtedness was timely filed, to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an August 2006 decision, the Veteran was awarded entitlement to vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  A rehabilitation plan was developed to assist him in sustaining employment as a computer instructor and technician with Centenary Ministries.  He was enrolled at Southwest Tennessee Community College in order to complete a certificate training program in the area of Industrial Computer Fundamentals and Introduction to Micro-computers Application.  The record is unclear as to whether he has completed this training.  In this regard, an email from the Veteran to the RO dated January 2010 indicates that he dropped all courses.  However, there is no indication if he has since decided to continue his courses.  In any event, he left his job at Centenary Ministries in 2009.  In December 2009, he requested additional training in order to pursue a career in teaching high school mathematics.  Specifically, he requested additional vocational rehabilitation training benefits for enrollment at the University of Memphis in order to receive a Master of Arts in Teaching degree. 

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1.

Basic entitlement to Chapter 31 benefits requires that the veteran have a service-connected disability that is rated at least 20 percent disabling, if the claim was filed after November 1, 1990, and be found by VA to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40.  Additionally, VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of the veteran's discharge from active service, or, if later, the date VA notifies the veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date. 
38 C.F.R. §§ 21.42, 21.44. 

However, the basic period of eligibility of a veteran with a "serious employment handicap" may be extended when the veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program. 38 C.F.R. § 21.44.  Additionally, in general, the basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months. 38 C.F.R. § 21.78(a).  Likewise, if the veteran has a "serious employment handicap," the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including to enable the veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c).

A veteran is permitted to request a change in the plan at any time, but a change in the statement of a long-range vocational goal may only be made following a re-evaluation of the veteran's rehabilitation program by the counseling psychologist.  A change may be made when: (1) achievement of the current vocational goal is no longer reasonably feasible; or (2) the veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range vocational goal is established; and (3) the veteran fully participates and concurs in the change.  38 C.F.R. § 21.94.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

VA law generally provides that determinations regarding the propriety of an extension of Chapter 31 benefits are made by a counseling psychologist, and in the absence of competent evidence to the contrary, the Board will defer to the counseling psychologist's determination in that regard.  38 C.F.R. § 21.72(c).  The term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  A counseling psychologist of the vocational rehabilitation counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case.  38 C.F.R. § 21.53. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt, if such a determination is made without a period of extended evaluation.  38 C.F.R. § 21.53(e)(2). 

The Board observes that the record is unclear as to whether the Veteran completed his previously approved program for training in the area of Industrial Computer Fundamentals and Introduction to Micro-computers Application.  On remand, the RO should contact the Veteran and determine if he has completed this training.  There is also no evidence in the file currently to demonstrate whether the Veteran has any remaining entitlement to vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code, and if so how much.

Additionally, in December 2009, the Veteran was afforded a VA psychological evaluation by R.B., Ph.D., with regard to whether attending the Masters of Art training program would exacerbate his symptoms of PTSD.  After examination of the Veteran, R.B., Ph.D., concluded that "I do not see any evidence to suggest that the program would exacerbate [the Veteran's] symptoms.  However, considering that I have met with [the Veteran] on only one occasion, it is difficult to predict how he will respond to the stresses of this program."  He thereafter noted in an email to VA that although he had reservations about the Veteran's ability to handle working with high school students, he did not have enough information to judge one way or the other.   Pertinently, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board therefore finds that the December 2009 opinion is of no probative value in evaluating the Veteran's vocational rehabilitation claim.

The Board also notes that the Veteran reported in a July 2010 statement that he receives Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the file.  

2. Request the Vocational Rehabilitation & Counseling service to provide information as to what, if any, benefits under Chapter 31 of Title 38 of the United States Code that the Veteran currently has remaining.  This information should include the number of months of entitlement and the eligibility termination date, if any.  Please also determine whether he has completed his training in the area of Industrial Computer Fundamentals and Introduction to Micro-computers Application at Southwest Tennessee Community College.

3. Thereafter, the Veteran should be afforded a VA psychological examination.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Whether the Veteran is rehabilitated to the point of employability.

b. If the Veteran is rehabilitated to the point of employability, whether he meets one of the following conditions: (1) one or more of his service-connected disabilities has worsened, preventing him from working in the occupation for which he trained, or in a related occupation; (2) his current employment handicap and capabilities clearly show that the occupation for which he was previously trained is currently unsuitable; or (3) the occupational requirements in the occupation for which the Veteran trained have changed to such an extent that additional services are necessary to enable him to work in that occupation, or in a related field.

c. Whether achievement of the Veteran's vocational goal is reasonably feasible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


